Citation Nr: 1435775	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  04-19 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a urinary tract disorder.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, ESQ


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from April 1975 to April 1979, with additional unverified periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) while serving in the United States Navy Reserve from April 1979 to April 1983 and the Army National Guard from May 1987 to October 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

Procedural History

The Veteran testified before the Board in August 2004.  A transcript of this hearing is associated with the claims folder.  The Board reopened the previously disallowed claim and remanded the claim on the merits for further evidentiary development in November 2005 and November 2007.  In an August 2008 decision, the Board denied entitlement to service connection for a urinary tract disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, by an August 2009 order, granted a Joint Motion for Remand (Joint Motion), vacating the August 2008 Board decision and remanding the claim.  In March 2010, the Board remanded the case for further evidentiary development in accordance with the Joint Motion.  The Board then issued a decision denying the Veteran's claim in September 2011, which the Veteran also appealed to the Court.  In June 2013, the Court issued a memorandum decision vacating the September 2011 Board decision and remanding the instant claim for further consideration.  The case has now been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the June 2013 memorandum decision, the Court found that the January 2011 VA examination with March 2011 and May 2011 addendum opinions was inadequate for the purposes of determining service connection.  Specifically, the Court determined that the VA examination and addendum opinions failed to provide an adequate rationale for the negative etiological opinions expressed, instead relying on an "inconclusive assessment and citation of a website...."  In light of the Court's determination that this opinion is inadequate, another remand is required to allow the Agency of Original Jurisdiction (AOJ) an opportunity to obtain a new medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  

Accordingly, the case is REMANDED for the following action:

1. Forward the claims folder to a VA physician with the appropriate experience in urology for an addendum opinion regarding the etiology of the Veteran's current urinary tract disorder.  If the examiner determines that an additional physical examination of the Veteran would be beneficial, one is to be arranged.  The entire claims file must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Following a clinical examination of the Veteran (if provided) and a review of the record, the examiner is requested to address the following:

a. Please provide a diagnosis of any chronic urinary disorder manifest at any point during the appeal period (dating to March 2003).

b. For each condition diagnosed, to include any  hematuria, provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that such disorder is etiologically related (incurred in, caused or aggravated by) the Veteran's period of active duty service.  

In offering this opinion, the examiner must specifically address the Veteran's lay statements of chronic symptomatology, as well as documented in-service episodes of hematuria.

A complete rationale must be provided for all opinions expressed.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



